Exhibit 10.2

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (“Agreement”) is entered into as of June 30, 2006, by and
between:

 

1. NAUTILUS, INC., a Washington corporation (“Purchaser”);

 

2. ACTION FAST ASSOCIATES LIMITED, a British Virgin Islands company (“Action
Fast” or a “Supplier”);

 

3. LAND AMERICA HEALTH AND FITNESS CO., LTD, a wholly foreign-owned enterprise
organized under the laws of the People’s Republic of China (“Land America” or a
“Supplier”); and

 

4. XIAMEN WORLD GEAR SPORTING GOODS, LTD., a wholly foreign-owned enterprise
organized under the laws of the People’s Republic of China (“World Gear” or a
“Supplier”; and collectively with Action Fast and Land America, the “Suppliers”)

PRELIMINARY STATEMENTS:

 

A. Purchaser and Suppliers have established a long term, cooperative
relationship pursuant to which Purchaser has sourced from Suppliers, and
Suppliers have manufactured to Purchaser’s specification and supplied to
Purchaser, a range of exercise and fitness equipment products marketed by
Purchaser under its Bowflex and other trademarks and trade names.

 

B. Purchaser wishes to continue and to expand its relationship with Suppliers to
include the procurement of certain additional branded products from Suppliers
and Suppliers are willing to manufacture and supply such existing and additional
products.

 

C. Purchaser and Suppliers wish to set forth in this Agreement the terms and
conditions of their relationship with respect to Purchaser’s procurement from
Suppliers, and Suppliers manufacture and supply, of the products described
below.

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

The following terms as used in this Agreement shall have the meanings set forth
below:

“Affiliate” means, as to any Party, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with, such
Person. The term “control” (including the terms “controlled by” or “under the
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through ownership of an equity interest or by contract or otherwise.



--------------------------------------------------------------------------------

“Confidential Information” has the meaning given such term in Section 19.1.

“Derivative Documents” has the meaning given such term in Section 19.1.

“Inventions” has the meaning given such term in Section 19.6.

“Marks” has the meaning given such term in Section 19.6.

“Party” shall mean each of Purchaser, Action Fast, Land America and World Gear,
which are sometimes collectively referred to as the “Parties”.

“Person” means an individual, partnership, corporation, joint stock company,
limited liability company, joint venture or other entity.

“Products” means all of the Purchaser’s Bowflex home gym line of products and
any other products sold by Suppliers to Purchaser as listed in the Unit Price
Schedule, as the same may be amended in writing by the Parties from time to
time.

“Recommendations” has the meaning given such term in Section 19.6.

“RMB” or “Renminbi” means the currency of the People’s Republic of China.

“Termination Event” has the meaning given such term in Article 16 hereof.

“Unit Price Schedule” has the meaning given such term in Article 3 hereof.

“U.S. Dollars,” “US$” or “$” means the currency of the United States of America.

“Works” has the meaning given such term in Section 19.6.

ARTICLE 2

CONTRACT MANUFACTURING RELATIONSHIP

Purchaser hereby engages Suppliers as independent contract manufacturers to
supply Products to Purchaser. The Products shall be made exclusively for
Purchaser’s and its Affiliates’ use. Suppliers shall not subcontract for goods
and services in connection with the performance of its obligations hereunder
without the prior written consent of Purchaser.



--------------------------------------------------------------------------------

ARTICLE 3

PRICE

The per unit purchase price payable by Purchaser to Suppliers for each Product
purchased hereunder is set forth in a confidential memorandum that has been
approved and agreed upon by the Parties in connection with the negotiation of
this Agreement (the “Unit Price Schedule”). The Parties shall periodically
mutually agree and amend in writing the Unit Price Schedule when Products are
added, retired or modified.

 

3.1 All calculations involving the determination of unit costs shall be made in
accordance with U.S. GAAP. In determining the U.S. Dollar equivalent of a cost
or expense incurred in RMB, the exchange rate used shall be the average of the
buy and sell exchange rates (or mid-rate) announced by the People’s Bank of
China for U.S. Dollars and RMB for the date on which the relevant RMB cost or
expense was incurred. An average of the daily exchange rates may be used for
transactions within one month (the rate for non-business days assumed to be the
rate for the most recent previous day published.)

 

3.2 For purposes of determining whether an adjustment to the pricing of Products
is required, reference shall be made to the “Base Cost”. The “Base Cost” shall
be the Suppliers’ per unit cost in U.S. Dollars as of February 28, 2007 (the
“Base Cost Date”) as determined in accordance with the following procedures. As
soon as possible but in any case no later than 30 days following the Base Cost
Date, Suppliers shall certify to Purchaser in writing the per unit cost in U.S.
Dollars of each Base Cost Product and provide Purchaser with reasonable
supporting documentation to enable Purchaser to confirm the methodology used in
arriving at such per unit cost and the accuracy of such certification. Purchaser
has until 30 days from receipt to accept or dispute Suppliers’ “Base Cost” for
each individual Product. If Purchaser accepts such certification it shall
confirm its acceptance thereof in writing. If Purchaser is unable to confirm
that the methodology used conforms with U.S. GAAP or disputes the accuracy of
such certification for any or all Products, it will notify Suppliers in writing
of such fact and the Parties shall then promptly jointly engage an international
accounting firm to examine the Suppliers’ books and records and determine in
accordance with U.S. GAAP the per unit cost of each Base Cost Product under
dispute as of the date of this Agreement. The determination of the accounting
firm as to the Base Cost shall be final and binding on the Parties absent
manifest error.

 

3.3

At the end of each calendar half year, Suppliers shall calculate the average per
unit cost in U.S. Dollars of each Base Cost Product for such six month period.
The average for the six months will be the simple average of the Product cost
for each of the months without adjustment for varying volumes. If the Product is
not manufactured during any month, the cost for that month will be treated as
equal to



--------------------------------------------------------------------------------

 

the cost for the most recent month that Product was manufactured by Suppliers.
If for any calendar half year the per unit cost of any individual Base Cost
Product is higher or lower than the Base Cost by more than (*) Suppliers shall
certify to Purchaser in writing the amount of such difference expressed in terms
of a dollar change for those individual Products and provide Purchaser with
reasonable supporting documentation to enable Purchaser to confirm that the
methodology used in arriving at such figure and the accuracy of such
certification. If Purchaser accepts such certification it shall confirm its
acceptance in writing. If the Purchaser is unable to confirm that the
methodology used was consistent with that used in arriving at the Base Cost
figure or the accuracy of such certification for any individual Product, it will
notify Suppliers in writing of such fact and the Parties shall then promptly
jointly engage an international accounting firm to examine the Suppliers’ books
and records and determine the average per unit cost of each Base Cost Product
under dispute for the period in question. The determination of the accounting
firm as to the average per unit cost of the Base Cost Products shall be final
and binding on the Parties absent manifest error.

 

3.4 Adjustments to the pricing for the Products will only be made when the per
unit average cost of the individual Base Cost Products as certified by Suppliers
and accepted by Purchaser or as determined by the accounting firm, as the case
may be, in accordance with Section 3.3 above, is higher or lower than the Base
Cost by more than (*). Once the base cost has been changed by more than (*) for
a Product in any calendar half year, the applicable purchase price for that
Product for the next calendar half year will be adjusted down or up as the case
may be by (*) of the dollar amount of such change. Suppliers agree to regularly
update in the future on at least a half yearly basis the average per unit cost
of any such Product. If for any reason the Parties are unable to agree on any
such adjustment the matter shall be referred to arbitration in accordance with
Article 26 below.

 

3.5 The Parties agree to work together to identify opportunities to remove cost
from the Products. In the event Purchaser institutes design changes to the
Products to reduce costs, Suppliers will use best efforts to incorporate those
changes in a timely manner. In recognition that there is a significant
incremental cost to both Purchaser and Suppliers associated with design and
implementation of such changes, the associated Product’s unit price will be
reduced in a manner designed (*).

 

(*) Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

ARTICLE 4

PURCHASE ORDERS

Purchaser shall initiate all purchases hereunder by submitting written purchase
orders to Action Fast. All purchase orders submitted to Action Fast, and all
sales made to Purchaser hereunder, shall be governed by and subject to the terms
and conditions of this Agreement, and nothing contained in any purchase order,
confirmation, or other document used by any Party shall in any way modify the
terms and conditions of this Agreement.

ARTICLE 5

(This Section intentionally left blank.)

ARTICLE 6

VOLUME GUARANTEES

During each of the calendar years set forth below Purchaser agrees that it will
source from Suppliers, and Suppliers agree that they will deliver to Purchaser,
Products with the following total minimum sales volume calculated on an FOB
sales price to Purchaser basis excluding sales attributed to rods purchased and
packaged at the direction of Purchaser for Bowflex home systems and any other
accessory not manufactured by Suppliers that Purchaser requests Suppliers to
package with the Products: (a) for calendar year 2007, (*) (b) for calendar year
2008, (*) and (c) for calendar year 2009, (*). At the conclusion of each year
covered by these volume guarantees, Purchaser will provide Suppliers with a
report detailing the total requirements for each Product. The Supplier will be
provided the right to inspect the books of Purchaser in order to verify the
accuracy of such data.

ARTICLE 7

DELIVERY; RISK OF LOSS; INSURANCE

 

7.1 Unless otherwise specified in writing by Purchaser, all sales of Products to
Purchaser under this Agreement shall be (*) Delivery of Products shall be in
accordance with the schedule and quantities set forth in Purchaser’s purchase
orders unless otherwise agreed by Purchaser. If Suppliers fail to make scheduled
deliveries within Suppliers’ published lead time, which is (*) days after
receipt of order to Purchaser’s place of destination, Purchaser may, without
limiting its other rights or remedies, either (a) direct expedited routing, and
any excess costs incurred thereby shall be paid by Suppliers and subject to
offset by Purchaser; or (b) terminate all or part of the affected purchase
order. Products which are delivered in advance of schedule may, at Purchaser’s
option, either (a) have payment withheld by Purchaser until the date that the
Products are actually scheduled for delivery; or (b) be placed in storage at
Suppliers’ expense until the scheduled delivery date(s).

 

(*) Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

7.2 All Products shall be suitably packed, marked and shipped in accordance with
the requirements of common carriers in a manner to secure lowest transportation
costs unless otherwise specified. Packing slips shall be placed in each
shipment. No packing or cartage shall be allowed except where specifically
agreed upon. Itemized invoices shall be mailed in duplicate with shipping papers
to Purchaser at the address identified on the face of the applicable purchase
order. Transportation and insurance charges, as agreed to in writing by
Purchaser, shall be listed separately on the invoice. Such charges shall be
substantiated with a copy of the freight and insurance bill.

ARTICLE 8

PAYMENT

 

8.1 All payments hereunder shall be in U.S. Dollars by wire transfer to Action
Fast’s financial institution. (*) Payment for the Products delivered hereunder
shall not constitute acceptance thereof. Purchaser reserves the right to inspect
Products within a reasonable time after delivery, not to exceed seven (7) days,
but such inspection does not relieve Suppliers of its obligations under this
Agreement.

 

8.2 In the event of a dispute regarding the accuracy of any invoice, Purchaser
and Suppliers shall meet and attempt to resolve the dispute. Such meeting shall
be held no later than thirty (30) days following the delivery of the disputed
invoice to Purchaser. If the Parties are unable to resolve the dispute, the
matter shall be submitted to arbitration in accordance with Article 26 below.

ARTICLE 9

CERTAIN AGREEMENTS REGARDING PRODUCTS

 

9.1 Purchaser will provide adequate drawings and specifications of Products, at
detailed part level, to Suppliers for the purposes of assuring defect-free
Products, and to preclude field failure. Suppliers will provide Purchaser with
quality control plans, to be approved by Purchaser, which Suppliers shall
utilize to assure conformance of Products with drawings and specifications
previously supplied by Purchaser. All drawings and specifications will remain
the property of Purchaser. Any additional drawings or designs created by
Suppliers will become the property of Purchaser. Each Supplier agrees that it
will not reproduce, copy or use any of such drawings or specifications in the
manufacture or design of any goods for any other third party or disclose the
contents or nature of the same without Purchaser’s prior written consent.

 

9.2 Purchaser shall pay for all tooling upon presentation of invoices from
Suppliers as provided herein.

 

(*) Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

9.3 Suppliers are responsible for the integration of all of Purchaser’s owned
and tooled parts, ensuring that all tooled parts meet Purchaser’s requirements
for design, function and fit.

 

9.4 While any tooling used by Suppliers remains in Suppliers’ control, Suppliers
shall store and maintain such tooling so as to prevent damage to and
deterioration of the tooling. Suppliers shall immediately report to Purchaser
any maintenance performed on the tooling. Purchaser may, upon receipt of such
report, request a first article sample from Suppliers for Purchaser’s approval.
Suppliers shall ensure that the quality of any and all manufactured Products
shall not be affected by any such maintenance. Suppliers agrees to provide
Purchaser with an annual report, which lists the location, condition, physical
shape and approximate life expectancy of the tooling. Purchaser may require
Suppliers to move the tooling to a location of Purchaser’s choice at any time at
Purchaser’s expense.

ARTICLE 10

QUALITY

 

10.1  Suppliers shall employ adequate resources to ensure that only defect free
Products are shipped to Purchaser. Suppliers shall maintain a documented quality
control system during the term of this Agreement which assures that all Products
conform to Purchaser’s specifications and purchase order requirements. Suppliers
shall perform all inspections and tests required to confirm that the Products
conform to approved drawings, specifications and purchase order requirements.
Suppliers shall allow Purchaser’s personnel access to its facilities in order to
inspect Products at different stages of manufacture for purposes of confirming
Suppliers’ compliance with the quality control plan relating to the Products and
authorizing shipment of the Products. Suppliers agree to provide office space
free of charge for Purchaser’s quality control/assurance personnel at Suppliers’
facilities.

 

10.2  Purchaser shall have the right to make changes to drawings, specifications
or instructions for work, in methods of shipments and packaging and schedules
and place of delivery or inspection as to any Product covered by this Agreement
and Suppliers agree to comply with such change notices. Such change notices will
be in writing and signed by a duly authorized representative of Purchaser.
Purchaser will be responsible for payment of any increase in costs occasioned by
requested changes (*) as provided in Section 3.5 above.

 

10.3  If the inspection reject rate (arising solely from inspections occurring
at Suppliers’ facility in Xiamen, China) of a single Product reaches an
unacceptable level (which shall occur if (*) or more of the Products produced
within a given purchase order are rejected by Purchaser for non-conformance),
Purchaser may recommend or institute corrective actions. If within (*) following
written notice of the aforementioned corrective action (the “Corrective
Notice”), the Supplier fails to reduce the failure rate below (*), Purchaser’s
minimum purchase obligation as set forth in Article 6 shall be adjusted as
follows: (a) if the

 

(*) Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Corrective Notice is given in calendar year 2007, Purchaser’s minimum purchase
obligations for each of calendar years 2008 and 2009 shall be reduced in an
amount equal to the Sales Volume Reduction (as defined below) and the minimum
purchase obligation for 2007 shall be reduced in an amount equal to a percentage
of the Volume Reduction equal to the percentage of calendar year 2007 remaining
from the date of the Corrective Notice; (b) if the Corrective Notice is given in
calendar year 2008, Purchaser’s minimum purchase obligation for calendar year
2009 shall be reduced in an amount equal to the Sales Volume Reduction and the
minimum purchase obligation for 2008 shall be reduced in an amount equal to a
percentage of the Volume Reduction equal to the percentage of calendar year 2008
remaining from the date of the Corrective Notice; and (c) if the Corrective
Notice is given in the calendar year 2009, Purchaser’s minimum purchase
obligation for 2009 shall be reduced in an amount equal to a percentage of the
Volume Reduction equal to the percentage of calendar year 2009 remaining from
the date of the Corrective Notice. As used in this Section 10.3, “Volume
Reduction” shall be a dollar amount equal to double the amount of Purchaser’s
purchase orders for the Product described in the Corrective Notice for the six
(6) month period preceding the date of the Corrective Notice.

The Parties further agree that upon reduction of Purchaser’s minimum purchase
obligation as provided in this Section 10.3, purchases of the Product described
in the Corrective Notice that are completed from and after the date of the
Corrective Notice shall count against satisfaction of Purchaser’s minimum
purchase obligations only to the extent that such purchases exceed the amount of
the Volume Reduction for the year in which such purchases are made.

 

10.4  Suppliers shall prepare a quality control plan to ensure all Products are
in conformity to drawings prior to shipment and Suppliers shall be responsible
for tracking and reporting inspection results to Purchaser at frequent intervals
to be determined at Purchaser’s discretion. Suppliers shall not make any change
in design, manufacturing or assembly processes or source of supply which would
affect form, fit, function or performance of the Products without the express
written approval of Purchaser.

 

10.5  Suppliers and Purchaser will abide by an agreed upon quality standard,
including the Product rejection criteria to be applied in inspection of the
Suppliers’ Product shipments, as described in Section 10.3 above, and provide
support for new Product introductions by submitting first article samples for
approval and engaging in pilot production runs and other procedures meeting
Purchaser’s requirements. Purchaser shall commence evaluation and testing within
ten (10) days after Suppliers’ notification to Purchaser that Products are ready
for evaluation. Suppliers shall provide such support, assistance and
consultation as may be reasonably necessary to facilitate acceptance testing by
Purchaser and shall make all revisions necessary to bring Products into
compliance with the applicable specifications at Suppliers’ sole expense.
Purchaser’s quality policies will be provided in writing to Suppliers for each
Product manufactured by Suppliers. Quality inspections shall be performed at
Suppliers’ factory where the products are produced.



--------------------------------------------------------------------------------

ARTICLE 11

REPORTING

Suppliers shall furnish Purchaser with timely reports with respect to Suppliers’
progress in purchase orders. Such reports shall include information on: (i) work
in progress, (ii) available capacity, (iii) shipments in transit, (iv) Products
on quality hold, and (v) issues or other supply disruptions with Suppliers’
vendors.

ARTICLE 12

SCHEDULE SHARING

Purchaser and Suppliers agree to engage in schedule sharing procedures such that
each Party has advance knowledge of Purchaser’s forecast for the delivery of
Products and Suppliers’ ability to comply with said forecast including
manufacturing capacity and other resource availability. Purchaser and Suppliers
will maintain a rolling six (6) month forecast/capacity matrix and routinely
communicate all relevant requirements. Suppliers agree to reserve sufficient
capacity to meet all of Purchaser’s forecasted demand, including provision for
level-loaded production with warehousing for surplus Products during off-season
and dedicated manufacturing cells adequately staffed with engineering and
technical resources.

ARTICLE 13

SPARES

Suppliers agree to manufacture the warranty and spare parts necessary to ensure
that Purchaser will be able to provide warranty service on each Product for at
least (*) following the last production date of each of the Products, and to
fill an “end-of-life” spare parts order for Purchaser. The Parties agree jointly
to determine the quantities necessary to fulfill this obligation.

ARTICLE 14

WARRANTIES

Each Supplier warrants that: (i) services rendered will be performed in a
workmanlike manner and (ii) all Products furnished hereunder, unless otherwise
specified, will be new, of first class materials, free from defects in material
or workmanship (including damage due to unsatisfactory packaging by Suppliers),
and conforming to the specifications, samples or drawings, as approved in
writing by Purchaser. The period of this warranty shall be for (*) after
delivery to Purchaser or for such longer period as may be offered by Suppliers
or Suppliers’ suppliers. If, after inspection, a defect not normally
discoverable by visual inspection becomes apparent, Purchaser may reject the
Products in question. In the event Suppliers deliver non-conforming Products,
Purchaser will provide Suppliers with a corrective action request. If Suppliers
are unable to take corrective action and cure

 

(*) Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

the non-conformities within,(*) Purchaser may pursue such remedies as may be
available, including, without limitation, returning the non-conforming Products
to Suppliers at Suppliers’ expense (including charges for packaging and
transportation both ways) and requiring Supplier to promptly credit Purchaser in
an amount equal to the invoice amount of such non-conforming Products (pending
resolution).

ARTICLE 15

INDEMNIFICATION AND PRODUCT LIABILITY INSURANCE

Each Supplier shall defend, indemnify and hold Purchaser harmless from and
against any and all claims, liabilities, and costs, including reasonable
attorneys’ fees, to the extent such arise from or relate to the manufacture,
materials and workmanship related to the Products, or for any recall or any
costs associated with a recall of any Products caused by a manufacturing defect
and to pay all costs and damages arising out of any such claim(s). Suppliers
will maintain insurance against product liability claims in form satisfactory to
Purchaser in an amount of not less than (*). Such insurance shall name Purchaser
as an additional insured.

ARTICLE 16

TERMINATION EVENTS

 

16.1  Each Supplier agrees that any of the following events as defined below (a
“Termination Event”) shall give Purchaser the right to terminate this Agreement
or exercise other remedies provided in Article 17 below:

 

  (a) A Supplier becomes insolvent, becomes the subject of a voluntary or
involuntary bankruptcy proceeding or any other form of winding up or liquidation
proceeding, enters into any arrangement with creditors or otherwise is unable to
pay its debts as they become due; or

 

  (b) A Supplier fails to perform any of its obligations set forth in Sections
20, 21, and 29 under this Agreement, and such failure shall remain unremedied
for thirty (30) days after written notice thereof shall have been given.

 

16.2  Purchaser agrees that Suppliers shall have the right to terminate this
Agreement in the event Purchaser fails to perform its payment obligations as set
forth in Section 8.1 and such failure remains unremedied for thirty (30) days
after written notice thereof shall have been given.

 

16.3  For any alleged material breach of this Agreement other than those set
forth in Sections 16.1 and 16.2 above, the Party alleging any such breach will
provide the other Party notice in writing within thirty (30) days of the conduct
or action

 

(*) Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

giving rise to the breach. That notice will specify the nature of the breach and
the provision of this Agreement that is claimed to have been breached. Over the
next thirty (30) days following delivery of such a notice, the Parties agree to
meet and confer, either in person or otherwise, in good faith to resolve any
disputed issues or agree on a course of action to resolve any issues. In the
event the Parties are unable to mutually agree, either Party may submit the
matter to binding arbitration in accordance with Article 26 below. The Parties
agree to mutually request that such arbitration proceedings be expedited with
the intent of resolving any such dispute within forty-five (45) days of either
Party’s request for arbitration.

ARTICLE 17

TERMINATION

 

17.1  If a Termination Event as set forth in Section 16.1 occurs, Purchaser
shall have the right and option, in its sole discretion, (a) immediately to
terminate this Agreement by sending written notice of termination to Suppliers,
in which event the effective date of such termination shall be the date the
notice of termination is sent and/or (b) to terminate outstanding purchase
orders in whole or in part by sending written notice thereof to Suppliers.

 

17.2  Upon the termination of this Agreement by Purchaser, (a) Suppliers shall
immediately return to Purchaser any and all deposit or down-payment monies held
by Suppliers on its account and (b) Purchaser may exercise any and all other
remedies permitted by law.

 

17.3  Upon termination of this Agreement by Suppliers pursuant to Section 16.2
above, Suppliers may exercise any and all remedies permitted by law.

ARTICLE 18

FORCE MAJEURE

Either Party to this Agreement shall be excused from its obligations hereunder
when and to the extent that performance is delayed or prevented by any event of
Force Majeure. “Force Majeure” shall mean any circumstance or event which is
unforeseen and beyond the reasonable control of the Party affected, and shall
include, without limitation, force of nature, fire, explosion, geological
change, storm, flood, earthquake, lightning, act of war or public enemy, or
total or partial failure of the sources of supply of materials or energy or of
means of transportation. The Party or Parties affected by Force Majeure which
seeks to excuse its performance under this Agreement or under any of the
provisions hereunder shall promptly notify the other Party to this Agreement
advising of the excuse and the steps it will take to complete such performance.
Each Party seeking to excuse its performance will be excused from such
performance to the extent such performance is delayed or prevented provided that
the Party so affected shall use its best efforts to complete such performance.
Notwithstanding the foregoing, Purchaser may terminate any purchase order,
without liability, upon the occurrence of any event of Force Majeure affecting
the performance of Suppliers.



--------------------------------------------------------------------------------

ARTICLE 19

CONFIDENTIALITY

 

19.1  As used in this Agreement, “Confidential Information” shall mean all
technical and commercial information relating to Purchaser’s business disclosed
to Suppliers by Purchaser and its directors, officers, employees and agents
and/or by third parties at the direction of Purchaser, either directly or
indirectly, whether disclosed before or after the date hereof, and whether
learned by Suppliers from observation or from materials submitted to Suppliers
or from disclosures made by Purchaser, which information may include, but is not
limited to, business plans, financial statements or projections, reports,
analyses, budgets, forecasts, evaluations (including demand projections),
projects, programs, processes, products (and including, as to specific processes
or products, information relating to the formulation, composition, methods of
manufacture, potential uses or their technical or scientific features), product
plans, samples, prototypes, agreements with third parties, patents, patent
applications, trade secrets, know-how, intellectual property, data, research and
development, services, suppliers, customers and prospective customers, customer
requirements, methods of customer solicitation, customer and prospective
customer information, prices, costs, profits and sales, markets, software,
developments, inventions, technology, designs, drawings, engineering, hardware
configuration, licenses, manufacturing information, raw material ordering and
usage, and marketing plans. For purposes of this Agreement, the term
“Confidential Information” shall also include all documents which are prepared
by or for Suppliers, including all correspondence, memoranda, notes, summaries,
analyses, studies, models, extracts of documents and records, reflecting, based
on or derived from such Confidential Information whether in writing or stored in
or by electronic, magnetic or other means. All such documents and writings are
sometimes referred to in this Agreement as “Derivative Documents.”

 

19.2 

Each Supplier acknowledges that (a) the Confidential Information disclosed by
Purchaser to it would not be available to it except by disclosure from Purchaser
and constitutes Purchaser’s valuable trade secret; (b) Purchaser has taken steps
that are reasonable under the circumstances to maintain the confidentiality of
such information; (c) such information derives independent economic value from
not being generally known to and/or readily ascertainable by others; and (d) is
protected from unauthorized use or disclosure by various laws including without
limitation, the Uniform Trade Secrets Act and the Economic Espionage Act of the
United States, and The Law Against Unfair Competition of the People’s Republic
of China. In addition, each Supplier acknowledges that the Confidential
Information may include information contained in patent filings or filings with
other government agencies that is not public, and that use or disclosure of such
information other than as specifically authorized under this Agreement would



--------------------------------------------------------------------------------

 

jeopardize Purchaser’s rights with respect to such information and filings and
cause Purchaser irreparable harm. Each Supplier therefore agrees that:

 

  (a) it will hold in confidence all Confidential Information;

 

  (b) it will take all reasonable steps to restrict the disclosure of
Confidential Information within its own organization only to those persons
(i) who are directly involved in carrying out its obligations under this
Agreement, (ii) who have been informed of its obligations under this Agreement,
and (iii) who have entered into a written agreement with it to protect the
confidentiality of such Confidential Information on terms no less protective of
the Confidential Information than that set forth herein (which written agreement
need not mention or specifically reference Purchaser). Notwithstanding anything
else contained herein, under no circumstances shall any Supplier disclose any
Confidential Information to any person or entity that might reasonably be
expected to use such Confidential Information in any manner in competition with
Purchaser or otherwise for any purpose not authorized under this Agreement. Each
Supplier hereby acknowledges and agrees that such restrictions are necessary for
the purposes of protecting Purchaser’s trade secrets and other interests in the
Confidential Information;

 

  (c) except as permitted in clause Sections 19.2(b) and 19.7, it shall not,
without the prior written consent of Purchaser, disclose to or permit access to
the Confidential Information (or any part thereof) by any person or entity
without the prior written consent of Purchaser, and shall remain responsible for
any breach of the use and disclosure restrictions set forth herein by any person
to whom it is so disclosed;

 

  (d) it will not make copies of any Confidential Information, other than copies
necessary for those of its employees and suppliers, as described in
Section 19.7, who have an actual need to know the Confidential Information in
order to carry out its obligations under this Agreement and subject to
Section 19.2(b), without the prior written approval of Purchaser;

 

  (e) it will not remove, obscure or alter any notice of patent, copyright,
trade secret or other proprietary right from any Confidential Information
without Purchaser’s prior written authorization;

 

  (f) it will not use Confidential Information except for the purpose of
performing its obligations under this Agreement; and

 

  (g) it will notify Purchaser promptly in writing of any breach of this
Agreement by it or any third party, and cooperate with Purchaser, at its
expense, in reclaiming any Confidential Information and preventing further
unauthorized use or disclosure of any Confidential Information.



--------------------------------------------------------------------------------

19.3  The non-disclosure obligations set forth above shall not apply to
information that:

 

  (a) was known to such Supplier prior to, or is developed by such Supplier
independently of, any disclosure by Purchaser as evidenced by suitable written
documentation, provided, that if such information was received from a third
party, it was received in conformance with Section 19.3(c); or

 

  (b) is or shall be placed in the public domain by Purchaser; or

 

  (c) is received by such Supplier in good faith from a third party having no
secrecy, nondisclosure or confidentiality obligation to Purchaser.

Each Supplier understands and agrees that information that may not qualify for
protection from disclosure as the result of (a) through (c) above, may
nevertheless be protected from unauthorized use or disclosure by patent,
copyright, trademark, trade secret, and other applicable law and that nothing in
this Agreement is intended or shall be construed as limiting Purchaser’s rights
thereunder or granting it rights to use such information in any manner other
than as specifically set forth herein.

 

19.4  Upon request, each Supplier shall return to Purchaser all Confidential
Information in written or tangible form, including all copies thereof, whether
made by such Supplier or by any third party and, upon written request, shall
return to Purchaser or destroy all the Derivative Documents.

 

19.5  It is understood that nothing in this Agreement shall be construed as
granting to any Supplier any right, license or interest with respect to the
Confidential Information or other information disclosed pursuant to this
Agreement, except as expressly set forth herein, and the Confidential
Information remains the confidential, proprietary trade secret property of
Purchaser and is protected under copyright, patent and other applicable law.

 

19.6 

Each Supplier acknowledges that, in addition to and without limitation of
Purchaser’s rights in the Confidential Information, Purchaser owns exclusive
right, title and interest, including without limitation all intellectual
property rights (including copyright), in and to (a) all works of authorship
created by or for Purchaser relating to Purchaser’s business, including
mock-ups, prototypes, power point presentations, and marketing materials
(“Works”) (b) the trademarks “Nautilus” and “Bowflex” and the Chinese characters
and translations thereof (“Marks”) and (c) all inventions, ideas and designs,
(collectively, “Inventions”) disclosed by Purchaser, and any modification,
improvement or derivative thereof created or developed, in whole or in part, by
it or any other party, and further acknowledges that all recommendations,
suggestions, or improvements (collectively, “Recommendations”) provided by it to
Purchaser regarding Purchaser’s existing or future products or services are
provided to Purchaser without charge or royalty of any kind. Each Supplier
hereby assigns to Purchaser



--------------------------------------------------------------------------------

 

any interest it may have in the Works, Marks, Inventions or Recommendations, and
agrees to execute, without further consideration, any document reasonably
requested by Purchaser to further evidence or attest to the vesting of such
rights in Purchaser. Each Supplier agrees not to use or exploit any Works,
Marks, Inventions or Recommendations except as expressly agreed in writing by
Purchaser and agrees not to use or apply for registration, directly or
indirectly, of any trademark that is confusingly similar to the Marks. Further,
each Supplier covenants and agrees to pay such compensation to its employees as
may be necessary to effectuate and complete the above assignment of rights to
Purchaser under copyright, patent and other applicable laws of the People’s
Republic of China.

 

19.7  Each Supplier may, notwithstanding the restrictions in Section 19.2(c),
disclose portions of the Confidential Information to subsidiaries, affiliates,
and suppliers or subcontractors on an as needed basis. Prior to providing
Confidential Information to any such third party, Suppliers agree to use best
efforts to require each such third party to execute a confidentiality agreement
for the protection of Purchaser’s Confidential Information.

ARTICLE 20

NON-COMPETITION

Except as otherwise set forth herein, each Supplier agrees that for so long as
this Agreement remains in effect and for a period of (*) thereafter, that it
will not, and it will ensure that none of its respective Affiliates will,
directly or indirectly, engage or invest in, own, manage, operate, finance,
control or participate in the ownership, management, operation, financing or
control of, be employed by, associated with or in any manner connected with, or
render services or advice or other aid to, or guarantee any obligation of, any
Person engaged in or planning to become engaged in the fitness equipment or
apparel industry or any other business whose products or activities compete in
whole or in part with the business in which Purchaser is engaged in the United
States, Canada or the People’s Republic of China. Each Supplier agrees that this
covenant is reasonable with respect to its duration, geographical area and
scope. So long as Suppliers’ annual sales to Nautilus exceed (*) USD, Suppliers’
shall not sell Products, or any product confusingly similar to the Products, to
any third party, without the prior written consent of Purchaser. For purposes of
this Article 20, the Parties agree that the fitness equipment or apparel
industry does not include, and the provisions of this Article shall not apply
to, the following activities in which the Suppliers are currently involved: the
manufacture and marketing of ballet bars, trampolines, HVAC recovery systems,
composites and power generation equipment. Notwithstanding the foregoing,
Suppliers may continue to sell products existing, as of the date of this
Agreement, to its current customers. In the event Suppliers desire to sell
additional products not existing as of the date of this Agreement to its current
customers, Suppliers agree to obtain Purchaser’s prior written consent, which
consent will not be unreasonably withheld.

ARTICLE 21 (*)

 

(*) Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

ARTICLE 22

DURATION OF AGREEMENT

The initial term of this Agreement shall commence on the date hereof and end on
December 31, 2009, unless sooner terminated as provided herein. This Agreement
may be extended for one or more renewal terms, each of one year’s duration, by
mutual written consent of the Parties. Should either Party wish to extend the
term of this Agreement, it shall notify the other Party to this effect in
writing at least 30 days prior to the expiry thereof, to which the other Party
shall respond in writing within 10 days thereafter.

ARTICLE 23

PUBLIC STATEMENTS OR RELEASES

No Party shall make any public announcement with respect to the existence or
terms of this Agreement or the transactions provided for herein without the
prior written approval of the other Parties, which shall not be unreasonably
withheld or delayed. Notwithstanding the foregoing, nothing in this Article
shall prevent any Party from making any public announcement it considers
necessary in order to satisfy its obligations under applicable law or the rules
of any securities exchange or market, provided such Party, to the extent
practicable, provides the other Parties with an opportunity to review and
comment on any proposed public announcement before it is made.

ARTICLE 24

AUTHORIZATION

Each Supplier represents and warrants to Purchaser that (i) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (ii) the execution, delivery and performance
of this Agreement have been duly authorized by all requisite action of such
Supplier; (iii) this Agreement constitutes a legal valid and binding contract of
such Supplier enforceable in accordance with its terms; and (iv) it is in
compliance with all relevant laws and that all Products sold to Purchaser will
be manufactured in compliance with all relevant laws and meet all quality and
other applicable standards required by relevant laws.

ARTICLE 25

GOVERNING LAW

This Agreement, its validity, interpretation and the settlement of any disputes
arising hereunder shall be governed by, and construed in accordance with, the
laws of the State of Washington, U.S.A., without regards to its conflict of laws
principles.



--------------------------------------------------------------------------------

ARTICLE 26

ARBITRATION

 

26.1  All disputes arising in connection with or relating to this agreement
shall be finally settled by binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association. The
tribunal shall be composed of a sole arbitrator. The laws of the State of
Washington, U.S.A., exclusive of choice-of-law rules, shall govern the
interpretation and application of the agreement, and the arbitration shall be
conducted in the English language at San Francisco, California, USA under the
Federal Arbitration Act.

 

26.2  Judgment upon the award rendered by the arbitration tribunal may be
entered by any competent court. Each Party consents to the jurisdiction of any
court where enforcement may be sought by the other Parties, and waives any
objection to recognition, enforcement or execution of the award based on forum
non conveniens or sovereign immunity.

 

26.3  Any Party may, without inconsistency with this Agreement to arbitrate,
seek from a court any provisional remedy that may be necessary to preserve its
rights, to protect intellectual property or to prevent the disposal of assets at
any time before, during or after the arbitration proceedings.

 

26.4  To the extent this Article is deemed to be a separate agreement
independent from this Agreement, Article 25 concerning governing law and Article
31 concerning notices are incorporated herein by reference.

ARTICLE 27

ENTIRE AGREEMENT; AMENDMENT

This Agreement, together with all exhibits, schedules and other documents
referenced herein or attached hereto, is the entire, final and complete
agreement and understanding of the Parties relating to the subject matter herein
and supersedes and replaces all written and oral agreements and understandings
previously made with respect to the subject matter hereof. This Agreement may be
amended only by an instrument in writing executed by a duly authorized
representative of each Party.

ARTICLE 28

SEVERABILITY

If any provision of this Agreement should or become fully or partly invalid,
illegal or unenforceable in any respect for any reason whatsoever, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not in any way be affected or impaired thereby.



--------------------------------------------------------------------------------

ARTICLE 29

NO ASSIGNMENT WITHOUT CONSENT

No Party shall assign, pledge, subcontract, or otherwise transfer any rights or
obligations under this Agreement without the other Parties’ prior written
consent. For purposes of this Article, an assignment shall be deemed to occur if
(*) ceases to be a majority shareholder(s) of any of the Suppliers. It is
expressly agreed that this provision will not be construed as restricting the
Suppliers right to convey, without consent, any portion of its businesses
unrelated to production of Purchaser’s fitness equipment.

ARTICLE 30

WAIVER

No waiver of any breach of this Agreement shall constitute a waiver of any other
breach of the same or other provisions of this Agreement. No waiver shall be
effective unless made in writing.

ARTICLE 31

NOTICES

Any notice or other communication required or permitted by this Agreement shall
be in writing and shall be deemed given on the date of transmission when sent by
facsimile transmission with sending machine confirmation, on the fifth day after
the date of mailing when mailed by certified mail, postage prepaid, return
receipt requested, on the third day after deposit with a commercial overnight
courier, with written verification of receipt, or the date of actual delivery,
whichever is the earliest, and shall be sent to Purchaser or Suppliers, as the
case may be, at the address set forth below, or to whatever other address the
Party receiving the communication may hereafter designate by written notice to
the other.

Notices and communications shall be delivered to:

 

If to Purchaser:    Nautilus, Inc.    16400 SE Nautilus Drive    Vancouver, WA
98683 with a copy to:    (*) If to Suppliers:    (*) with a copy to:    (*)

 

(*) Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

ARTICLE 32

SURVIVAL OF COVENANTS

The provisions of Articles 19 (Confidentiality) and 20 (Non-Competition), and
any other obligations and duties which by their nature extend beyond the
termination or expiry of this Agreement, shall survive any termination or expiry
of this Agreement and remain in effect.

ARTICLE 33

SCHEDULES; HEADINGS; COUNTERPARTS

All Schedules attached to this Agreement are an integral part hereof and are
incorporated herein by reference as though set forth in full. The headings used
in this Agreement are for convenience only and shall not be used in the
interpretation of any provision of this Agreement or affect any right or
obligation under this Agreement. This Agreement may be executed in any number of
counterparts and by different Parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

(The remainder of this page intentionally left blank.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

  PURCHASER:   NAUTILUS, INC. By:       

Signature

  Print Name: ______________________________  
Title: ___________________________________

 

  SUPPLIERS:   ACTION FAST ASSOCIATES LIMITED By:       

Signature

  Print Name: ______________________________  
Title: ___________________________________

 

  LAND AMERICA HEALTH AND FITNESS CO., LTD. By:       

Signature

  Print Name: ______________________________  
Title: ___________________________________

 

  XIAMEN WORLD GEAR SPORTING GOODS, LTD. By:       

Signature

  Print Name: ______________________________  
Title: ___________________________________



--------------------------------------------------------------------------------

Acknowledged and agreed as to Article 21 above:

(*)

    

(*)

      

 

(*) Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.